

116 HR 6306 IH: Immediate Funds Availability Act of 2020
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6306IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Mr. Hill of Arkansas introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Expedited Funds Availability Act to temporarily require that certain funds deposited with depository institutions by existing customers be available for withdrawal in real time in States with a public health emergency, and for other purposes.1.Short titleThis Act may be cited as the Immediate Funds Availability Act of 2020.2.Temporary requirement for real time availability of funds in States with a public health emergencyThe Expedited Funds Availability Act (12 U.S.C. 4001 et seq.) is amended—(1)by redesignating section 613 as section 614; and(2)by inserting after section 612 the following:613.Temporary requirement for real time availability of funds in States with a public health emergency(a)In generalNotwithstanding any other provision of this title and with respect to a depository institution located in a State with a public health emergency, in any case in which cash or other funds are deposited in an account at a depository institution, the first $1,500 of such cash or funds shall be available for withdrawal in real time.(b)Applicable only to existing customersSubsection (a) shall only apply to deposits made into an account of a customer of a depository institution if such customer has been a customer of the depository institution for at least 6 months.(c)State with a public health emergency definedIn this section, the term State with a public health emergency means a State with respect to which, and during the period of time with respect to which, the Governor of the State has notified the Board (and made such notice available to the public) that the State is experiencing a public health emergency.(d)SunsetThis section shall have no force or effect after the end of the 3-year period beginning on the date of enactment of this section..3.Sense of CongressIt is the sense of the Congress that the Board of Governors of the Federal Reserve System should consider moving to a same-day check settlement system (including weekends and holidays).